               Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION


 KEVIN LANGEN, individually and on behalf of         Case No.
 all others similarly situated,

                    Plaintiff,                       FLSA Collective Action

 v.                                                  Jury Trial Demanded

 CRESCENT DRILLING AND
 PRODUCTION, INC.,

                    Defendant.




                                      ORIGINAL COMPLAINT

                                                SUMMARY

       1.      Kevin Langen (Langen) brings this lawsuit to recover the unpaid overtime wages and other

damages owed under the Fair Labor Standards Act (FLSA).

       2.      Crescent Drilling & Production, Inc. (CD&P) is a private company engaged in the

management of oil and natural gas properties.

       3.      CD&P employs oilfield personnel, like Langen, to carry out its work.

       4.      Langen, and the other workers like him, were typically scheduled for 12 plus hour shifts,

7 days a week, for weeks at a time.

       5.      But CD&P did not pay Langen or the other workers like him overtime.

       6.      Instead of paying overtime as required by the FLSA, CD&P paid these workers a day-rate

and improperly classified them as independent contractors.

       7.      This collective action seeks to recover the unpaid overtime wages and other damages owed

to these workers.
               Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 2 of 10



                                         JURISDICTION & VENUE

        8.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        9.      Venue is proper pursuant to 28 U.S.C. § 1391 (b) because a substantial part of the events

or omissions giving rise to the claim occurred in this District.

        10.     Langen worked in this District and Division.

        11.     Langen is a resident of this District and Division.

                                                  PARTIES

        12.     From approximately September 2015 to November 2017, Langen worked for CD&P as a

Flowback Coordinator.

        13.     CD&P staffed Langen to Sanchez Oil & Gas Corporation (SOG).

        14.     Throughout his employment with CD&P, he was paid a day-rate with no overtime

compensation and he was classified as an independent contractor.

        15.     His consent to be a party plaintiff is attached as Exhibit A.

        16.     Langen brings this action on behalf of himself and all other similarly situated workers who

were classified as independent contractors and paid according to CD&P’s day-rate system.

        17.     CD&P paid each of these workers a flat amount for each day worked and failed to pay

them overtime for all hours that they worked in excess of 40 hours in a workweek.

        18.     The class of similarly situated employees sought to be certified as a collective action is

defined as:

                All workers who provided services to or on behalf of Crescent Drilling &
                Production during the past 3 years who were classified as independent
                contractors and paid on a day rate basis with no overtime (the “Day Rate
                Workers”).

        19.     Langen seeks conditional and final certification of this FLSA collective action under 29

U.S.C. § 216(b).
                                                    -2-
                  Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 3 of 10



          20.      Defendant, Crescent Drilling & Production, may be served by serving its registered agent

for service of process, Lisa Africk, 2400 Veterans Memorial Blvd, Suite 110, Kenner, Louisiana 70062.

                                                FLSA COVERAGE

          21.      CD&P offers Engineering and Project Management services to cover all functions

required for an operator to successfully manage onshore and offshore properties.1

          22.      For at least the past decade, CD&P has consistently employed dozens of workers in the

United States.

          23.      CD&P is an employer within the meaning of the FLSA. 29 U.S.C. § 203(d).

          24.      CD&P is a covered enterprise within the meaning of Section 3(r) of the FLSA. 29 U.S.C.

§ 203(r).

          25.      CD&P’s annual revenues of more than $1,000,000 per year far exceed the minimum

($500,000) required for coverage under the FLSA.

          26.      CD&P’s workers handled, sold, and/or worked on goods or materials that moved in or

were produced for commerce by any person.

          27.      For example, CD&P’s workers use wrenches, hammers, screw drivers, cell phones,

automobiles, computers, steel toe boots, and fire-retardant clothing in performing their work.

          28.      In assisting with the production of oil and gas, Langen and the Day Rate Workers engaged

in commerce or in the production of goods for commerce.

          29.      CD&P treated Langen and the Day Rate Workers as employees and dictated the pay

practices Langen and the Day Rate Workers were subjected to.

          30.      CD&P’s misclassification of Langen and the Day Rate Workers as independent

contractors does not alter its status as their employer for purposes of the FLSA.




1   https://www.crescentdrilling.com/company-profile (last visited March 29, 2019).
                                                       -3-
                Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 4 of 10



                                        FACTUAL ALLEGATIONS

          31.   CD&P is a large oil and gas company.

          32.   It operates throughout the United States, and in Texas.

          33.   In order to make the goods and provide the services it markets to its customers; CD&P

employs oilfield personnel like Langen and the Day Rate Workers and staffs them to oil and gas operators.

          34.   These oilfield workers carry out the hands-on, day-to-day production work for CD&P.

          35.   CD&P paid Langen and the Day Rate Workers a flat sum for each day worked, regardless

of the number of hours that they worked that day (or in that workweek).

          36.   CD&P failed to pay Langen and the Day Rate Workers overtime for hours that they

worked in excess of 40 hours in a workweek.

          37.   For more than 2 years, Langen was one of these workers.

          38.   Langen typically worked 12 days on and 2 days off.

          39.   In a standard two-week period, Langen worked at least 84 hours in one week, and at least

60 hours in the other week.

          40.   But CD&P did not pay Langen overtime.

          41.   The work Langen performed was an essential part of CD&P’s core services.

          42.   During Langen’s employment with CD&P, CD&P exercised control (directly or jointly

through another company) over all aspects of his job.

          43.   Langen did not make substantial investment in order to perform the work CD&P required

of him.

          44.   CD&P determined Langen’s opportunity for “profit.”

          45.   Because Langen received a daily rate for every day worked, Langen could not experience

a “loss” in the sense relevant to determining whether someone is an employee under the FLSA.




                                                  -4-
               Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 5 of 10



        46.     Langen’s earnings were controlled by CD&P through the number of days it scheduled him

to work.

        47.     Langen did not provide unique services indicative of a third-party contractor.

        48.     Langen performed routine manual and technical job duties that were largely dictated by

CD&P and its clients.

        49.     Langen worked exclusively for CD&P and its clients while being misclassified as an

independent contractor from approximately September 2015 to November 2017.

        50.     Langen was not employed by CD&P on a project-by-project basis, but rather on a

consistent basis.

        51.     CD&P, individually and/or jointly with a company it contracted with, controlled all the

significant or meaningful aspects of the job duties performed by Langen.

        52.     CD&P, individually and/or jointly with a company it contracted with, controlled the hours

and locations Langen worked, the tools he used, and the rates of pay he received.

        53.     Langen used equipment provided by CD&P or its clients to perform his job duties.

        54.     Langen did not provide the equipment he worked with on a daily basis.

        55.     Langen did not incur operating expenses like rent, payroll, marketing, and insurance.

        56.     Langen was economically dependent on CD&P during his employment.

        57.     CD&P and the operator it staffed Langen to set Langen’s rates of pay, his work schedule,

and prohibited his (formally or practically) from working other jobs for other companies while he was

working on jobs for CD&P.

        58.     Langen’s working relationship with CD&P was similar to that of the other Day Rate

Workers.

        59.     Very little skill, training, or initiative (in the relevant sense of “business initiative”) was

required of Langen and the Day Rate Workers to perform their job duties.

                                                     -5-
               Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 6 of 10



        60.     Indeed, the daily and weekly activities of Langen and the Day Rate Workers were routine

and largely governed by standardized plans, procedures, and checklists created or mandated by CD&P.

        61.     Virtually every job function performed by Langen and the Day Rate Workers was pre-

determined by CD&P and/or its clients, including the tools to use at a job site, the data to compile, the

schedule of work, and related work duties.

        62.     Langen and the Day Rate Workers were generally prohibited from varying their job duties

outside of the pre-determined parameters.

        63.     The Day Rate Workers also worked similar hours and were denied overtime as a result of

the same illegal pay practice.

        64.     Like Langen, the Day Rate Workers were generally scheduled for daily shifts of 12 (or

more) hours for weeks at a time.

        65.     Langen and the Day Rate Workers did not receive a salary.

        66.     If Langen and the Day Rate Workers did not work on a particular day, they did not get

paid for that day.

        67.     Langen and the Day Rate Workers received a daily rate and were classified as independent

contractors.

        68.     Langen and the Day Rate Workers received the day rate regardless of the number of hours

they worked in excess of 40 hours in a work week.

        69.     Langen and the Day Rate Workers’ pay fluctuated in lockstep with the number of days

worked in a pay period.

        70.     Langen and the Day Rate Workers were paid their day rate times the number of days they

worked in a week.

        71.     Langen and the Day Rate Workers did not receive overtime pay.

        72.     Langen and the Day Rate Workers relied on CD&P for work and compensation.

                                                  -6-
                   Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 7 of 10



        73.        Langen and the Day Rate Workers were not permitted by CD&P to subcontract out the

work CD&P assigned to them.

        74.        Langen and the Day Rate Workers worked in accordance with the schedule set by CD&P

and its clients.

        75.        Langen and the Day Rate Workers must follow CD&P’s policies and procedures.

        76.        Langen and the Day Rate Workers’ work must adhere to the quality standards put in place

by CD&P and its clients.

        77.        Langen and the Day Rate Workers did not make substantial capital investments in the

tools required to complete the jobs to which they were assigned.

        78.        CD&P knew, or acted with reckless disregard for whether, Langen and the Day Rate

Workers were misclassified as independent contractors.

        79.        CD&P knows employees are entitled to overtime pay for hours worked in excess of 40 in

a workweek.

        80.        Nonetheless, CD&P failed to pay Langen and the Day Rate Workers overtime for those

hours exceeding 40 in a workweek.

        81.        CD&P’s policy of classifying Langen and the Day Rate Workers as independent

contractors and failing to pay them overtime violates the FLSA because these workers are, for the

purposes of the FLSA, employees.

                                   COLLECTIVE ACTION ALLEGATIONS

        82.        The illegal pay practice CD&P imposed on Langen were likewise imposed on the Day Rate

Workers.

        83.        Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA. The Day Rate Workers are similarly situated in relevant respects.




                                                    -7-
               Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 8 of 10



        84.     Numerous other individuals who worked with Langen were classified as independent

contractors, paid in the same manner, performed similar work, and were not properly compensated for

all hours worked as required by applicable law.

        85.     Even if their precise job duties might vary somewhat, these differences do not matter for

the purposes of determining their entitlement to overtime.

        86.     Langen and the Day Rate Workers are all entitled to overtime after 40 hours in a week for

the same reasons.

        87.     The overtime owed to Langen and the Day Rate Workers will be calculated using the same

records and the same formula.

        88.     Langen and the Day Rate Workers are geographically disbursed, residing and working in

states across the county.

        89.     CD&P’s failure to pay overtime at the rates required federal law result from generally

applicable, systematic policies, and practices which are not dependent on the personal circumstances of

the Day Rate Workers.

        90.     Langen’s experiences are therefore typical of the experiences of the Day Rate Workers.

        91.     Langen has no interests contrary to, or in conflict with, the Day Rate Workers.

        92.     Absent a collective action, many members of the FLSA Class likely will not obtain redress

of their injuries and CD&P would retain the proceeds of its violation of the FLSA.

        93.     Individual litigation would be unduly burdensome to the judicial system.

        94.     Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of individual members of the classes and provide for judicial consistency.

        95.     Langen and the Day Rate Workers are similarly situated within the meaning of 29 U.S.C.

§ 216(b).




                                                   -8-
               Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 9 of 10



                                          CAUSE OF ACTION

                                         Violation of the FLSA

       96.     As set forth herein, CD&P has violated, and is violating, the FLSA by employing Langen

and the Day Rate Workers in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA for workweeks longer than 40 hours without compensating

such employees for their employment in excess of 40 hours per week at rates no less than 1 and ½ times

the regular rates for which they were employed.

       97.     CD&P knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay Langen and the Day Rate Workers overtime.

       98.     CD&P’s failure to pay overtime compensation to these employees was not reasonable, nor

was the decision not to pay overtime made in good faith.

       99.     CD&P’s failure to pay Langen and the Day Rate Workers overtime at rates not less than

one and one-half times their proper regular rate violates 29 U.S.C. § 207.

       100.    Accordingly, Langen and the Day Rate Workers are entitled to overtime under the FLSA,

liquidated damages, attorney’s fees and costs.

                                             JURY DEMAND

       101.    Langen demands a trial by jury.

                                                  PRAYER

       WHEREFORE, Langen prays for:

               a. An order designating this lawsuit as a collective action and authorizing notice pursuant

                   to 29 U.S.C. § 216(b) to the proposed Day Rate Workers to permit them to join this

                   action by filing a written notice of consent;




                                                   -9-
Case 5:19-cv-00320 Document 1 Filed 03/29/19 Page 10 of 10



b. A judgment against CD&P awarding Langen and the Day Rate Workers all their

   unpaid overtime compensation and an additional, equal amount, as liquidated

   damages;

c. An order awarding attorney fees, costs, and expenses;

d. Pre- and post-judgment interest at the highest applicable rates; and

e. Such other and further relief as may be necessary and appropriate.


                               Respectfully submitted,

                               By: /s/ Michael A. Josephson
                                   Michael A. Josephson
                                   State Bar No. 24014780
                                   Andrew Dunlap
                                   State Bar No. 24078444
                                   Richard M. Schreiber
                                   State Bar No. 24056278
                                   JOSEPHSON DUNLAP LLP
                                   11 Greenway Plaza, Suite 3050
                                   Houston, Texas 77046
                                   713-352-1100 – Telephone
                                   713-352-3300 – Facsimile
                                   mjosephson@mybackwages.com
                                   adunlap@mybackwages.com
                                   rschreiber@mybackwages.com

                                   AND

                                   Richard J. (Rex) Burch
                                   Fed. Id. 21615
                                   Texas Bar No. 24001807
                                   BRUCKNER BURCH PLLC
                                   8 Greenway Plaza, Suite 1500
                                   Houston, Texas 77046
                                   713-877-8788 – Telephone
                                   713-877-8065 – Facsimile
                                   rburch@brucknerburch.com

                                   ATTORNEYS IN CHARGE FOR PLAINTIFF




                                  - 10 -
